 

Exhibit 10.2

 

Strictly Confidential

 

SPONSOR SUPPORT AGREEMENT

 

This SPONSOR SUPPORT AGREEMENT (this “Agreement”), dated as of December 19,
2019, is made by and among Act II Global LLC, a Delaware limited liability
company (together with its successors, the “Sponsor”), Act II Global Acquisition
Corp., a Cayman Islands exempted company (“Act II”), Flavors Holdings Inc., a
Delaware corporation (“Flavors Holdings”), MW Holdings I LLC, a Delaware limited
liability company (“MW Holdings I”), MW Holdings III LLC, a Delaware limited
liability company (“MW Holdings III”), and Mafco Foreign Holdings, Inc., a
Delaware corporation (“Mafco Foreign Holdings” and together with Flavors
Holdings, MW Holdings I and MW Holdings III, the “Sellers”). Sponsor, Act II and
the Sellers shall be referred to herein from time to time collectively as the
“Parties”. Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Purchase Agreement (as defined
below).

 

WHEREAS, Act II and the Sellers entered into that certain Purchase Agreement,
dated as of the date hereof (as it may be amended, restated or otherwise
modified from time to time, the “Purchase Agreement”); and

 

WHEREAS, the Purchase Agreement contemplates that the Parties will enter into
this Agreement concurrently with the entry into the Purchase Agreement, whereby
Sponsor shall defer certain of its equity interests in Act II as of immediately
following the Closing and agree to certain covenants and agreements related to
the transactions contemplated by the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.       Representations and Warranties. The Sponsor represents and warrants to
Act II and the Sellers that the following statements are true and correct:

 

a.                   The Sponsor has the requisite corporate, limited liability
company or other similar power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary and appropriate action on the part of the
Sponsor. This Agreement has been duly and validly executed and delivered by the
Sponsor and constitutes a valid, legal and binding agreement of the Sponsor
(assuming this Agreement has been duly authorized, executed and delivered by the
other Parties hereto), enforceable against the Sponsor in accordance with its
terms (subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other Laws affecting generally the enforcement of creditors’ rights and
subject to general principles of equity).

 

b.                   The Sponsor is the record owner of all of the outstanding
shares of Act II’s Class B ordinary shares (the “Founder Shares”) and 6,750,000
warrants to purchase shares of Act II’s Class A ordinary shares at a price of
$11.50 per share (the “Founder Warrants”) as of the date hereof, which
constitutes all of the equity securities in Act II held by Sponsor and its
Affiliates as of the date hereof. Immediately after the Closing, all of the
Escrowed Sponsor Shares (as defined herein) will be owned of record by the
Sponsor, and all of the other Founder Shares and Founder Warrants will be owned
of record by the Sponsor, which Escrowed Sponsor Shares, other Founder Shares
and Founder Warrants owned of record by the Sponsor will constitute all of the
equity securities in Act II held by Sponsor and its Affiliates as of immediately
after the Closing. The Sponsor has, or will have as of the date hereof and
immediately prior to the Closing, as applicable, valid, good and marketable
title to such equity securities, free and clear of all Liens (other than Liens
pursuant to this Agreement or any other agreement contemplated by the Purchase
Agreement and transfer restrictions under applicable Law or under the
Organizational Documents of Act II). Except for this Agreement, the Sponsor is
not party to any option, warrant, purchase right, or other contract or
commitment that could require the Sponsor to sell, transfer, or otherwise
dispose of the Escrowed Sponsor Shares. Except as disclosed in Act II’s public
filings with the U.S. Securities and Exchange Commission at least one day prior
to the date hereof or as provided in this Agreement, the Purchase Agreement, the
Investors Agreement, or the Organizational Documents of the Sponsor, the Sponsor
is not a party to any voting trust, proxy or other agreement or understanding
with respect to the voting of the Founder Shares or the Founder Warrants.
Neither the Sponsor, nor any transferees of any equity securities of Act II
initially held by the Sponsor, has asserted or perfected any rights to
adjustment or other anti-dilution protections with respect to any equity
securities of Act II (including the Founder Shares and the Founder Warrants)
(whether in connection with the transactions contemplated by the Purchase
Agreement or otherwise).

 



 

 

 

c.       The execution, delivery and performance by it of this Agreement and the
consummation by the Sponsor of the transactions contemplated hereby do not (with
or without due notice or lapse of time or both): (i) conflict with or result in
any breach of any provision of the Organizational Documents of the Sponsor, (ii)
result in a violation or breach of, or constitute a default or give rise to any
right of termination, cancellation or acceleration under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which the Sponsor is a
party or by which its properties or assets may be bound, (iii) violate any Order
or Law of any Governmental Entity applicable to the Sponsor or its Subsidiaries,
or any of their respective properties or assets (including the Founder Shares
and the Founder Warrants), as applicable, or (iv) result in the creation of any
Lien (other than Liens pursuant to this Agreement or any other agreement
contemplated by the Purchase Agreement to which it is subject or bound and
transfer restrictions under applicable Law or under the Organizational Documents
of Act II) upon its assets (including the Founder Shares and the Founder
Warrants), except in the case of clauses (ii), (iii) and (iv) above, for
violations which would not reasonably be expected to materially impact, impair
or delay or prevent the ability of the Sponsor to consummate the transactions
contemplated by this Agreement or have a material adverse effect on the ability
of the Sponsor to perform its obligations hereunder.

 

2.                   Escrowed Sponsor Shares. The Sponsor hereby agrees that, on
or prior to the Closing Date, the Sponsor shall enter into an escrow agreement,
as contemplated under the Purchase Agreement, pursuant to which the Sponsor
shall deposit an aggregate of 7,500,000 Class A ordinary shares (the “Escrowed
Sponsor Shares”), to be held and distributed by the Escrow Agent (as defined
therein) on the terms and conditions set forth therein. Subject to the terms and
conditions of this Agreement, the Sponsor unconditionally and irrevocably agrees
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Section of this Agreement.

 

3.                   Anti-Dilution. The Sponsor hereby irrevocably and
unconditionally waives (including without limitation for purposes of Section
17.4 of the Purchaser Constitutional Documents) and will not exercise, assert or
perfect any rights to adjustment or other anti-dilution protections with respect
to any equity securities of Act II (including the Founder Shares and the Founder
Warrants) that may otherwise become available in connection with a Business
Combination (including without limitation any rights that would otherwise be
available under Section 17.3 of the Purchaser Constitutional Documents).

 

4.                   Additional Shares. In the event of a share split, dividend
or distribution, or any other change in Act II’s Class A ordinary shares or
Class B ordinary shares by reason of any share split, dividend, distribution,
subdivision, recapitalization, reclassification, consolidation, conversion or
the like, including the exchange of any securities convertible into or
exercisable for any such shares, or any other acquisition of (or acquisition of
control of) such shares after the date hereof, references to the Founder Shares,
Founder Warrants, equity securities in Act II and the like shall be deemed to
refer to and include such shares as well as all such share dividends and
distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

 



 

 

 

5.       Pre-Closing Covenants.

 

a.                   From the date hereof until the earlier of the Closing and
the termination of the Purchase Agreement in accordance with its terms, the
Sponsor hereby unconditionally and irrevocably agrees that at any duly called
meeting of the shareholders of Act II (or any adjournment or postponement
thereof), and in any action by written consent of the shareholders of Act II, it
shall, and shall cause its Affiliates to, if a meeting is held, appear at the
meeting, in person or by proxy, or otherwise cause its equity securities in Act
II to be counted as present thereat for purposes of establishing a quorum, and
it shall vote or deliver to Act II a duly executed affirmative written consent
in favor of (or cause to be voted or consented), in person or by proxy, all of
its equity securities (a) (i) in favor of the Purchase Agreement and any other
agreements contemplated by the Purchase Agreement (an “Ancillary Document” and
collectively, the “Ancillary Documents” which, for the avoidance of doubt, shall
include this Agreement) and the transactions contemplated hereby and thereby and
(ii) against any action, proposal, transaction or agreement that would result in
a breach in any respect of any covenant, representation or warranty or any other
obligation or agreement of Act II contained in the Purchase Agreement or in any
Ancillary Document, and (b) against any of the following actions or proposals
(other than the transactions contemplated by the Purchase Agreement and the
Ancillary Documents): (A) any proposal related to a Business Combination or any
proposal in opposition to approval of the Purchase Agreement or any other
Purchaser Shareholder Proposal or in competition with or materially inconsistent
with the Purchase Agreement, the transactions contemplated thereby or any other
Purchaser Shareholder Proposal; and (B) (x) any change in the present
capitalization of Act II or any amendment of the Organizational Documents of Act
II other than the amendment included in the Purchaser Shareholder Proposals,
including any redemption of any equity securities in Act II (other than any
redemption of equity securities in Act II held by Act II equityholders (other
than the Sponsor and its transferees) contemplated by the existing
Organizational Documents of Act II); (y) any change in Act II’s corporate
structure or business; or (z) any other action or proposal involving Act II or
any of its Subsidiaries that is intended, or would reasonably be expected, to
prevent, impede, interfere with, delay, postpone or adversely affect in any
material respect the transactions contemplated by the Purchase Agreement or any
Ancillary Document or would reasonably be expected to result in any of the
conditions to Act II’s obligations under the Purchase Agreement or any Ancillary
Document not being fulfilled.

 

b.                   From the date hereof until the earlier of the Closing and
the termination of the Purchase Agreement in accordance with its terms, the
Sponsor hereby unconditionally and irrevocably agrees that it shall not, without
the prior written consent of the Sellers, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the U.S. Securities and
Exchange Commission promulgated thereunder, with respect to any equity
securities of Act II or any securities convertible into, or exercisable, or
exchangeable for, equity securities of Act II owned by it, (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any equity securities of Act II or any
securities convertible into, or exercisable, or exchangeable for, equity
securities of Act II owned by it, whether any such transaction is to be settled
by delivery of such securities, in cash or otherwise, or (iii) publicly announce
any intention to effect any transaction specified in clauses (i) or (ii).

 

c.                   Subject to applicable Law, the Sponsor shall take all
action necessary to ensure that, effective as of the Closing, two (2)
individuals (at least one of whom is not disqualified from being considered
“independent” within the meaning of the NASDAQ Stock Market Rules) selected by
the Sellers shall be appointed to the Purchaser Board.

 



 

 

 

6.                   Termination. This Agreement shall terminate, and have no
further force and effect, if the Purchase Agreement is terminated in accordance
with its terms prior to the Closing under the Purchase Agreement.
Notwithstanding the foregoing, termination of this Agreement shall not prevent
any party hereunder from seeking any remedies (at Law or in equity) against any
other party hereto for such party’s willful and material breach of any of the
terms of this Agreement prior to termination.

 

7.                   Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York (without regard
to its laws relating to choice-of-law) applicable to contracts between residents
of that State and executed in and to be performed entirely within that State.

 

8.                   Jurisdiction and Venue. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, OR IF THE COURTS OF THE STATE OF NEW YORK LACKS JURISDICTION,
ANY OTHER FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE BOROUGH
OF MANHATTAN IN THE CITY OF NEW YORK AND THE APPROPRIATE APPELLATE COURTS
THEREFROM (the “Chosen Courts”), for any Action arising out of, or relating to,
this Agreement or the Transactions, and each Party agrees not to commence any
Action relating hereto or thereto except in such court. Each Party (i) waives
any objection to laying venue in any such Action in the Chosen Courts, (ii)
waives any objection that the Chosen Courts are an inconvenient forum or do not
have jurisdiction over any Party and (iii) without limiting other means of
service of process permissible under applicable Law, agrees that service of
process upon such party in any such Action will be effective if notice is given
in accordance with Section 10.

 

9.                   Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY LAW AT THE
TIME OF INSTITUTION OF THE APPLICABLE LITIGATION, ANY RIGHT SUCH PARTY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS. EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN SECTIONS 7, 8 AND 9.

 

10.               Notices. All notices and other communications to be given to
any Party hereunder shall be sufficiently given for all purposes hereunder if in
writing (a) when delivered, if delivered by hand, courier or overnight delivery
service, (b) three (3) days after being mailed by certified or registered mail,
return receipt requested, with appropriate postage prepaid, or (c) when sent in
the form of a facsimile or email, if (x) acknowledged by the recipient
(excluding automated responses) or (y) promptly sent by one of the methods
specified in clause (a) or (b), and, in each case, shall be directed to the
address set forth below (or at such other address or facsimile number as such
Party shall designate by like notice):

 



 

 

 

a.            If to Act II or the Sponsor, to:

 

Act II Global Acquisition Corp.

745 5th Avenue

New York, NY 10151

Attention: Ira Lamel

Email: ira.lamel@act2global.com

 

with a copy (which shall not constitute notice) to:

 

DLA Piper LLP (US)

1251 Avenue of the Americas, 27th Floor

New York, NY 10020

Attention: Christopher P. Giordano

Jon Venick

E-mail:christopher.giordano@dlapiper.com
jon.venick@dlapiper.com

 

b.            If to the Sellers, to:

 

c/o MacAndrews & Forbes Incorporated

35 E. 62nd Street, 3rd Floor

New York, NY 10065

Attention: Legal Department

Fax No.: (212) 399-8282

Email: legaldepartment@mafgrp.com

 

with a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street

New York, New York 10019
Attention: Adam O. Emmerich
David K. Lam

DongJu Song

E-mail:AOEmmerich@wlrk.com
DKLam@wlrk.com
DSong@wlrk.com

 

11.       Remedies. The Parties hereby acknowledge and agree that irreparable
injury for which monetary damages (even if available) would not be an adequate
remedy would occur if any Parties hereto does not perform any provision of this
Agreement in accordance with its specified terms or otherwise breaches such
provisions. Accordingly, the Parties acknowledge and agree that, prior to a
valid termination, to prevent breaches or threatened breaches by the Parties of
any of their respective covenants or obligations set forth in this Agreement,
including its failure to take all actions required under the express terms of
this Agreement to consummate the Transactions, and that prior to a valid
termination of this Agreement, the Parties shall be entitled to specific
performance of such agreements and covenants in such event and other equitable
relief to prevent breaches of this Agreement, in addition to any other remedy to
which they are entitled at law or in equity. Each of the Parties agrees that it
will not oppose the granting of any such injunction, specific performance and
other equitable relief on the basis that any other Party has an adequate remedy
at Law or that any award of specific performance is not an appropriate remedy
for any reason at Law or in equity. Each Party hereby waives any requirement to
provide any bond or other security in connection with such order or injunction.

 



 

 

 

12.               Counterparts; Electronic Signatures. This Agreement may be
executed in two or more counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument, and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered (by telecopy, electronic delivery or
otherwise) to the other Parties. Signatures to this Agreement transmitted by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.

 

13.               Amendment. This Agreement may not be modified or amended
except by an instrument or instruments in writing and mutually signed by each of
the Parties. Each Party may, only by an instrument in writing, waive compliance
by any other Party with any term or provision of this Agreement on the part of
such other Party to be performed or complied with. The waiver by a Party of a
breach of any term or provision of this Agreement by another Party shall not be
construed as a waiver of any subsequent breach.

 

14.               Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns; provided, however, that no Party will assign its rights or delegate any
or all of its obligations under this Agreement without the express prior written
consent of the other Party, except that the Sellers may assign their rights and
obligations under this Agreement to an Affiliate of the Sellers; provided that
no such assignment shall release the Sellers from any liability or obligation
under this Agreement; provided further, that, if either Party or its successors
or assigns (a) consolidates with or merges into any other Person and is not the
continuing or surviving entity of such consolidation or merger, or (b) transfers
or conveys all or substantially all of its equity, properties or assets to any
Person, then, in each case, such Party, as the case may be, shall cause proper
provision to be made so that such successors, assigns or Person assume the
obligations set forth in this Agreement of such Party, as applicable. Any
attempted assignment in violation of this Section 14 shall be void.

 

15.               Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the Transactions is not affected in
any manner materially adverse to any Party. Upon such a determination, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the Transactions be consummated as originally
contemplated to the fullest extent possible.

 

16.               Survival. The provisions of Sections 7-16 hereof shall survive
the termination of this Agreement.

 

signature page follows

 



 

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

  ACT II GLOBAL LLC       By: /s/ John Carroll     Name: John Carroll     Title:
Managing Member       ACT II GLOBAL ACQUISITION CORP.       By: /s/ Ira J. Lamel
    Name: Ira J. Lamel     Title: Chief Financial Officer

 

[Signature Page to Sponsor Support Agreement]

 



 

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

  FLAVORS HOLDINGS INC.       By: /s/ Edward Mammone     Name: Edward Mammone  
  Title: Senior Vice President, Controller       MW HOLDINGS I LLC       By:
Flavors Holdings, Inc., its sole member       By: /s/ Edward Mammone     Name:
Edward Mammone     Title: Senior Vice President, Controller       MW HOLDINGS
III LLC       By: Flavors Holdings, Inc., its sole member       By: /s/ Edward
Mammone     Name: Edward Mammone     Title: Senior Vice President, Controller  
    MAFCO FOREIGN HOLDINGS, INC.       By: /s/ Marji Gordon-Brown     Name:
Marji Gordon-Brown     Title: Associate Tax Counsel

 

[Signature Page to Sponsor Support Agreement]

 



 

 